
	
		II
		112th CONGRESS
		1st Session
		S. 1538
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2011
			Ms. Collins (for
			 herself, Mr. Alexander,
			 Mr. Barrasso, Mr. Blunt, Mr.
			 Boozman, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cornyn,
			 Mr. Hoeven, Mrs. Hutchison, Mr.
			 Isakson, Mr. Kyl,
			 Mr. Moran, Mr.
			 Thune, Mr. Kirk, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for a time-out on certain regulations, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Regulatory Time-Out Act of
			 2011.
		2.DefinitionsIn this Act—
			(1)the term
			 agency has the meaning given that term under section 3502(1) of
			 title 44, United States Code; and
			(2)the term
			 covered regulation means a final regulation that—
				(A)directly or
			 indirectly increases costs on businesses in a manner which will have an adverse
			 effect on job creation, job retention, productivity, competitiveness, or the
			 efficient functioning of the economy;
				(B)is likely
			 to—
					(i)have an annual
			 effect on the economy of $100,000,000 or more;
					(ii)adversely affect
			 in a material way the economy, a sector of the economy, productivity,
			 competition, jobs, the environment, public health or safety, or State, local,
			 or tribal governments or communities;
					(iii)create a
			 serious inconsistency or otherwise interfere with an action taken or planned by
			 another agency;
					(iv)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligations of recipients thereof; or
					(v)raise novel legal
			 or policy issues; and
					(C)did not take
			 effect before September 1, 2011.
				3.Time-out period
			 for regulations
			(a)Prior
			 regulationsA covered
			 regulation that took effect before the date of enactment of this Act shall be
			 treated as though that regulation never took effect for the 1-year period
			 beginning on the date of enactment of this Act.
			(b)Prospective
			 regulationsA covered
			 regulation that has not taken effect before the date of enactment of this Act,
			 may not take effect during the 1-year period beginning on the date of enactment
			 of this Act.
			4.Exemptions
			(a)In
			 generalThe head of an agency
			 may exempt a covered regulation prescribed by that agency from the application
			 of section 3, if the head of the agency—
				(1)makes a specific finding that the covered
			 regulation—
					(A)is necessary due to an imminent threat to
			 human health or safety, or any other emergency;
					(B)is necessary for the enforcement of a
			 criminal law;
					(C)has as its
			 principal effect—
						(i)fostering private
			 sector job creation and the enhancement of the competitiveness of workers in
			 the United States;
						(ii)encouraging
			 economic growth; or
						(iii)repealing,
			 narrowing, or streamlining a rule, regulation, or administrative process, or
			 otherwise reducing regulatory burdens;
						(D)pertains to a
			 military or foreign affairs function of the United States; or
					(E)is limited to
			 interpreting, implementing, or administering the Internal Revenue Code of 1986;
			 and
					(2)submits the
			 finding to Congress and publishes the finding in the Federal Register.
				(b)ReviewNot
			 later than 10 days after the date of enactment of this Act each agency shall
			 submit any covered regulation that the head of the agency determines is exempt
			 under this section to the Office of Management and Budget and Congress.
			(c)Nondelegable
			 authorityThe head of an agency may not delegate the authority
			 provided under this section to exempt the application of any provision of this
			 Act.
			
